Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 7-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claim 5 including “wherein the nanostructure is constituted of a quantum dot, a quantum dash, a mixed structure of either of a quantum dot structure or a quantum dash structure, or a combined structure of a quantum dot structure and a quantum dash structure” was not considered to be obvious.
The limitations of claim 7 including “optical sensor” “growing a layer including a randomly distributed nanostructure on the semiconductor active layer” “removing a part or whole of the base material and the layer including the nanostructure” was not considered to be obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leirer et al. (US 20140061694 A1) hereafter referred to as Leirer.
In regard to claim 1 Leirer teaches a method for manufacturing a texture structure [see Figs. 1A-1I] comprising:
growing a layer [see paragraph 0038 “a buffer layer 3, which is here likewise formed of gallium nitride, is applied epitaxially onto the seed layer 2.  On epitaxial application of the buffer layer 3, the growth conditions are adjusted such that recesses 4 form, which have the shape of inverted right 
forming a light-scattering body [“semiconductor material 6, here an n-doped gallium nitride material” see Fig. 1F] having the nanostructure embedded therein; and 
exposing a surface [see Figs. 1F to Fig. 1I see paragraph 0045 “radiation exit face 12 of the thin-film semiconductor body comprises epitaxially grown outcoupling structures 13, which are formed by projections 14”] of the light-scattering body by removing a part or whole of the base material and the layer including the nanostructure.
Leirer does not state “randomly distributed” however Leirer is relying on process to determine the distribution, see paragraph 0008, 0018 “The outcoupling structures are here advantageously produced using an epitaxial method, whereby the shape of the outcoupling structures is predetermined in a controlled manner during the production process” “Particularly preferably, the outcoupling structures are configured at least for the most part in such a way that the bases of adjacent projections are in mutual contact.  According to one embodiment, the bases of at least 10% of adjacent projections, preferably of 80% of adjacent projections, particularly preferably of 90% of adjacent projections are in mutual contact”. Thus Leirer states that shape may be predetermined “in a controlled manner” but does not state that locations are predetermined.

The motivation is ease of manufacture by allowing some natural process variation in manufacturing.
In regard to claim 2 Leirer teaches wherein an exposed surface of the light-scattering body has [see Fig. 1I] concaves and convexes.
In regard to claim 4 Leirer teaches  further comprising controlling [see paragraph 0008, 0018 “The outcoupling structures are here advantageously produced using an epitaxial method, whereby the shape of the outcoupling structures is predetermined in a controlled manner during the production process”] any of a density, a size, a shape, and a structure of the nanostructure by changing a crystal growth condition of a layer including the nanostructure.
In regard to claim 6 Leirer teaches wherein the light-scattering body [“semiconductor material 6, here an n-doped gallium nitride material” ] is a conductor, a semiconductor, or an insulator.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leirer in view of Engl et al. (US 20140027805 A1) hereafter referred to as Engl
In regard to claim 3 Leirer does not specifically teach further comprising etching a surface of the light-scattering body by using a concave or a convex on an exposed surface of the light-scattering body as a base point.
See Leirer “Particularly preferably, the outcoupling structures are configured at least for the most part in such a way that the bases of adjacent projections are in mutual contact”.
See Engl paragraph 0025 “respective angle is predefined by the crystal direction and the chemical removal” “the fact that the greater the etching depths, the larger the pyramids that are produced.  The larger the pyramids, the more light can be coupled out ”.
Thus it would be obvious to modify Leirer to include further comprising etching a surface of the light-scattering body by using a concave or a convex on an exposed surface of the light-scattering body as a base point.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase light output.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kum (US 20160126419 A1) teaches nanostructures see paragraph 0066 “widths of the light-emitting nanostructures 140 may be in a range of 700 nm to 1.3 .mu.m.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818